DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 8-9, 11, 16, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-10, 12-14, 16, 17, 19-21of Patent No. US 11,497,105.
Below is the table of comparison between claims in cases involved in this double patenting rejection.

Subject Application Claim Text 
Application # 17/813,250 (hereafter ‘250)
Conflicting Patent Claim Text
US Patent # 11,497,105 (hereafter ‘105)
1. A control module for use in a luminaire of a network of luminaires, said control module comprising: a long-range communication module, a short-range communication module, and a controller, said control module being configured for providing a control output for controlling a driver of the luminaire, said control module being configured for being set up as a group controller of a group of control modules which are configured to communicate between each other through the respective short-range communication modules of the control modules of the group, said control module being configured to transmit to a server through the long-range communication module, when set up as a group controller, at least one of environmental, luminaire and control module information received from at least one other control module of the group via the short-range communication module, and/or to receive from the server through the long-range communication module, when set up as a group controller, information for at least one other control module of the group and to transmit said information through the short-range communication module.
1. Method for operating a network of luminaires, the method including the steps of: providing a network of luminaires comprising a plurality of luminaires with a plurality of control modules, wherein the plurality of control modules comprises a first control module comprising a long-range communication module and a short-range communication module, and a second control module comprising a long-range communication module and a short-range communication module; providing at least one server reachable via the long-range communication modules of the first and second control module; setting up the network by dividing the plurality of control modules into at least one group of control modules; selecting the first control module of the plurality of control modules as the group controller of a group of the at least one group; forming a short-range network of further control modules within each group, the further control modules in each group communicating with one another and with their group controller by means of short-range communication modules; transmitting, in a normal operating state of the network, from the group controller to the server, at least one of: environmental, luminaire and control module information, and at least one of environmental, luminaire and control module information received from the further control modules via the short-range communication module; and upon failure of the first control module, selecting by the server of the second control module as group controller.
3. The method of claim 1, wherein the first control module and the second control module each comprise a controller for controlling a driver of the associated luminaire.
2. The control module of claim 1, further comprising at least one of a geocoordinates module, a near-field communication module and a sensor.
2. The method of claim 1, wherein the first control module and the second control module each comprise a geo-coordinates module.
3. The control module of claim 2, wherein the geocoordinates module is configured to acquire geoinformation when the control module is started up for the first time, wherein the control module is further configured to register with a network provider via the long-range communication module, and to transmit the geoinformation to the server.
7. The method of claim 2, further comprising the steps of: acquiring geo-information when the first control module is started up for the first time, registering with a network provider via the long-range communication module, and transmitting the geo-information to the server with at least one of: control module-specific and luminaire-specific information.
4. The control module of claim 3, wherein the control module is configured to perform the registering under roaming conditions and/or further comprising an electronic SIM, wherein the control module is configured to receive provider access data.  
9. The method of claim 7, wherein the registering with a network provider is performed under roaming conditions.
10. The method of claim 7, further comprising, after transmitting information relating to a control module, the step of: transmitting to said control module provider access data specific to a locally present long-range network.
5. The control module of claim 1, for use in a network divided into at least one group of control modules, wherein the control module is configured to perform, after the control module has been started up for the first time and has been registered on a log-on server, the steps of using a project server: - to assign the at least one group, and - to interchange data with said at least one group.
11. The method of claim 1, further comprising, after the first control module has been started up for the first time and it has been registered on a logon server, performing the steps of using a project server: assigning the at least one group, and interchanging data with said at least one group.
8. The control module of claim 1, for use in a network divided into at least one group of control modules, wherein the control module is configured to, after successfully setting up a network inside a group of the at least one group, report this successful set up to the server, using the long-range communication module.
4. The method of claim 1, wherein the step of setting up the network by dividing the control modules into at least one group of control modules is performed on the basis of at least one of: environmental, luminaire and control module information provided by the plurality of control modules.
12. The method of claim 1, further comprising, after successfully setting up a network inside the group, the step of reporting this successful set up to the server, using the group controller.
9. The control module of claim 1, wherein the control module is configured, after having been installed for the first time or installed again, to receive, from the server, a parameter set for operating the luminaire, and optionally for operating the luminaire with different brightnesses over predefined or predefinable intervals of time.
13. The method of claim 1, further comprising, after having voltage applied to the first control module, the step of operating, using the first control module, the luminaire with different brightnesses over predefined or predefinable intervals of time.
14. The method of claim 1, further comprising the step of: after at least one of the control modules has been installed for the first time or installed again, receiving, in at least one of the control modules from the server, a parameter set for operating the luminaire.

11. The control module of claim 1, wherein the control module is configured to scan automatically the short-range network for additional control modules which have been switched on for the first time.
16. The method of claim 1, further comprising the step of: using the plurality of control modules, scanning automatically the short-range network for additional control modules which have been switched on for the first time.
16. The control module of claim 1, wherein the short-range communication module is configured to use different frequency bands to acquire environmental information relating to the short-range network and to communicate in the short-range network for the purpose of normal operation.
21. The method of claim 1, further comprising the step of transmitting data based on sensor information and with cross-group relevance directly, by circumventing the server, to a control module in an adjacent group via the long-range network or via the short-range network, wherein optionally the data are transmitted in a different frequency band to intra-group normal operation.
18. A control module for use in a luminaire of a network of luminaires, said control module comprising: a long-range communication module, a short-range communication module configured to communicate with other control modules of the network of luminaires, a controller, and a near-field communication sensor; said control module being configured to read luminaire-specific information on an information carrier on a part of the luminaire in at least one of an automated manner and triggered manner, using said near-field sensor of said control module, and to transmit said luminaire-specific information through the long-range communication module to a server.
17. A method for operating a network of luminaires, the method including the steps of: providing a network of luminaires comprising a plurality of luminaires with a plurality of control modules, said plurality of control modules comprising a group controller comprising a long-range and a short-range communication module, wherein the plurality of luminaires comprises a luminaire with a control module comprising a near-field communication sensor; providing at least one server reachable via the long-range communication module of the group controller, providing an information carrier arranged on a part of said luminaire, receiving luminaire-specific information at the information carrier, reading the information carrier in at least one of an automated manner and triggered manner, using said near-field sensor of said control module; linking, on the server side, the luminaire-specific information to an inventory list, the content of which can at least partially be displayed if one of the parts of the luminaire fails.
20. A group of control modules for use in a network of luminaires, each control module thereof having a short-range communication module and being configured to communicate through said short-range communication module with other control modules of said group, said group of control modules being configured to select a control module of the group of control modules as the group controller, wherein the selection is made taking into account rules for at least one of. an availability of neighbors in the short-range network, a number of network disturbances, network changes, a change in the connection quality in the short- range network, an estimated connection cost to the long-range network provider, a communication of sensor data between adjacent groups, a latency, a failure and replacement of active group controllers, and a stabilization module for taking into account time-based attenuation, wherein optionally the rules are mapped and linked using an Al system; wherein the group controller comprises a long-range communication module configured to communicate with a server.
19. A method for operating a network of luminaires, the method including the steps of: providing a network of luminaires comprising a plurality of luminaires comprising a plurality of control modules, a control module thereof comprising a long-range communication module, a short-range communication module, a geo-coordinates module, and a controller, the control module being operable for providing a control output for controlling a driver of the associated luminaire, providing at least one server reachable via the long-range communication module, setting up the network by dividing the control modules into at least one group of control modules, selecting one of the control modules in each group as the group controller, forming a short-range network of further control modules within each group via the respective short-range communication modules, the further control modules in each group communicating with one another and with their group controller by means of their short-range communication modules, and wherein the selection is made taking into account rules for at least one of: an availability of neighbors in the short-range network, a number of network disturbances, network changes, a change in the connection quality in the short-range network, an estimated connection cost to the long-range network provider, a communication of sensor data between adjacent groups, a latency, a failure and replacement of active group controllers, and a stabilization module for taking into account time-based attenuation.
20. The method of claim 19, wherein the rules are mapped and linked using an AI system.


	Regarding claim 1, all limitations of the subject application '250 are included in claims 1 and 3 of the stated patent ‘105.

	Regarding claim 4, all limitations of the subject application '250 are included in claims 9 and 10 of the stated patent ‘105.

	Regarding claim 8, all limitations of the subject application '250 are included in claims 4 and 12 of the stated patent ‘105.

	Regarding claim 9, all limitations of the subject application '250 are included in claims 13 and 14 of the stated patent ‘105.

	Regarding claim 20, all limitations of the subject application '250 are included in claims 19 and 20 of the stated patent ‘105.

Allowable Subject Matter
Claims 6, 7, 10,12-15, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claims 6, 7, 10,12-15, 17 are objected to as being dependent upon double patenting rejection of base claim 1.

	Claim 19 is objected to as being dependent upon double patenting rejection of base claim 18.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831